Case MDL No. 3006 Document 14-3 Filed 05/06/21 Page 1 of 2




              EXHIBIT 2
              Case MDL No. 3006 Document 14-3 Filed 05/06/21 Page 2 of 2




                                                                                Andrew L. Reissaus
                                                                                     dir 202 898 5855
                                                                     areissaus@hollingsworthllp.com




December 11, 2020
VIA ELECTRONIC MAIL
Raymond C. Silverman
Parker Waichman LLP
6 Harbor Park Drive
Port Washington, New York 11050
rsilverman@yourlawyer.com

         Re: Colella v. NPC, No. 3:20-CV-00367 (D. Conn.)

Dear Raymond:
        Pursuant to our agreement regarding the 30(b)(6) corporate organization notice and the protective
order entered in this case, we are making an updated production of the organizational charts from Lauris.
Please see the link to the FTP site: https://ftp-emn.kldiscovery.com. We will email separately the
credentials.

      PRODUCTION INFO      BEG PRODNO END PRODNO               IMAGES             CD/DISK VOLS

VOL001                     TPROD09234552 TPROD09234563 12                     None



                                            Sincerely,


                                            Andrew Reissaus

cc:      Christopher Oxx, Esq.
         Mark Ostrowski, Esq.
